Judgment, Supreme Court, New York County (James Yates, J.), rendered July 14, 2000, convicting defendant, after a nonjury trial, of criminal sale of marijuana in the fourth degree and resisting arrest, and sentencing him to consecutive terms of one year, unanimously affirmed.
Defendant’s suppression motion was properly denied. The evidence adduced at the hearing warranted the conclusion that the nontestifying officer who initially apprehended defendant did so after hearing a radio transmission containing a very detailed description of defendant as a person who had just sold drugs to an undercover officer (see People v Gonzalez, 91 NY2d 909). The conclusion that all members of the “buy and bust” team heard the identical radio transmissions is not undermined by the fact that the testimony of two officers differed as to their *259recollections of the particulars of the description; this presented a factual issue that was properly resolved by the hearing court (see People v Prochilo, 41 NY2d 759, 761). Accordingly, the testimony of the officer who apprehended defendant was unnecessary, the apprehension of defendant was based upon probable cause, and the prompt identification by the undercover officer was properly obtained. Concur — Andrias, J.P., Sullivan, Rosenberger, Friedman and Gonzalez, JJ.